UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35245 SYNERGY RESOURCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Colorado 20-2835920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20203 Highway 60, Platteville, Colorado80651 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(970) 737-1073 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 77,185,147 shares outstanding as of March 31, 2014. SYNERGY RESOURCES CORPORATION Index Page Part I – FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of February 28, 2014 (unaudited) and August 31, 2013 3 Statements of Operations for the three months and six months ended February 28, 2014 and February 28, 2013 (unaudited) 4 Statements of Cash Flows for the six months ended February 28, 2014 and February 28, 2013(unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 Part II - OTHER INFORMATION Item 6. Exhibits 46 SIGNATURES 47 2 Table of contents SYNERGY RESOURCES CORPORATION BALANCE SHEETS (in thousands, except share data ASSETS February 28, August 31, (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable: Oil and gas sales Joint interest billing Inventory Other current assets Total current assets Property and equipment Evaluated oil and gas properties, full cost method, net Unevaluated oil and gas properties Other property and equipment, net Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Well costs payable Revenue payable Production taxes payable Other accrued expenses Commodity derivative Total current liabilities Revolving credit facility Commodity derivative Deferred tax liability, net Asset retirement obligations Total liabilities Commitments and contingencies (See Note 12) Shareholders' equity: Preferred stock - $0.01 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common stock - $0.001 par value, 100,000,000 shares authorized: 76,685,709 and 70,587,723 shares issued and outstanding, respectively 77 71 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of contents SYNERGY RESOURCES CORPORATION STATEMENTS OF OPERATIONS (unaudited; in thousands, except share and per share data) Three Months Ended Six Months Ended February 28, February 28, February 28, February 28, Oil and gas revenues $ Expenses Lease operating expenses Production taxes Depreciation, depletion, and amortization General and administrative Total expenses Operating income Other income (expense) Commodity derivative realized loss ) Commodity derivative unrealized gain (loss) Interest income 17 8 48 15 Total other income (expense) Income before income taxes Deferred income tax provision Net income $ Net income per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 Table of contents SYNERGY RESOURCES CORPORATION STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended February 28, 2014 February 28, 2013 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and amortization Provision for deferred taxes Stock-based compensation Valuation (increase) in commodity derivatives ) Changes in operating assets and liabilities: Accounts receivable Oil and gas sales ) ) Joint interest billing ) ) Inventory ) ) Accounts payable Trade ) Revenue Production taxes Accrued expenses 35 ) Other Total adjustments Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Short-term investments - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of warrants Proceeds from revolving credit facility - Shares withheld for payment of employee payroll taxes ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information (See Note 14) The accompanying notes are an integral part of these financial statements. 5 Table of contents SYNERGY RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS February 28, 2014 (unaudited) 1. Organization and Summary of Significant Accounting Policies Organization:Synergy Resources Corporation ("the Company”) is engaged in oil and gas acquisition, exploration, development and production activities, primarily in the Denver-Julesburg Basin ("D-J Basin") of Colorado. Basis of Presentation:The Company has adopted August 31st as the end of its fiscal year.The Company does not utilize any special purpose entities. In this filing we use such terms as “we,” “our,” “us” or “the Company” in place of Synergy Resources Corporation. When such terms are used in this manner throughout this document, they are in reference only to the corporation, Synergy Resources Corporation, and are not used in reference to the Board of Directors, corporate officers, management, or any individual employee or group of employees. The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Interim Financial Information:The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the SEC as promulgated in Rule 10-01 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted pursuant to such SEC rules and regulations.The Company believes that the disclosures included are adequate to make the information presented not misleading, and recommends that these financial statements be read in conjunction with the audited financial statements and notes thereto for the year ended August 31, 2013. In management’s opinion, the unaudited financial statements contained herein reflect all adjustments, consisting solely of normal recurring items, which are necessary for the fair presentation of the Company’s financial position, results of operations, and cash flows on a basis consistent with that of its prior audited financial statements.However, the results of operations for interim periods may not be indicative of results to be expected for the full fiscal year. Reclassifications:Certain amounts previously presented for prior periods have been reclassified to conform to the current presentation.The reclassifications had no effect on net income, working capital or equity previously reported. Use of Estimates:The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, including oil and gas reserves, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management routinely makes judgments and estimates about the effects of matters that are inherently uncertain.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Estimates and assumptions are revised periodically and the effects of revisions are reflected in the financial statements in the period it is determined to be necessary.Actual results could differ from these estimates. 6 Table of contents Cash and Cash Equivalents:The Company considers cash in banks, deposits in transit, and highly liquid debt instruments purchased with original maturities of less than three months to be cash and cash equivalents. Short-Term Investments:As part of its cash management strategies, the Company invests in short-term interest bearing deposits such as certificates of deposits with maturities of less than one year. Inventory:Inventories consist primarily of tubular goods and well equipment to be used in future drilling operations or repair operations and are carried at the lower of cost or market. Oil and Gas Properties:The Company uses the full cost method of accounting for costs related to its oil and gas properties.Accordingly, all costs associated with acquisition, exploration, and development of oil and gas reserves (including the costs of unsuccessful efforts) are capitalized into a single full cost pool.These costs include land acquisition costs, geological and geophysical expense, carrying charges on non-producing properties, costs of drilling and overhead charges directly related to acquisition and exploration activities.Under the full cost method, no gain or loss is recognized upon the sale or abandonment of oil and gas properties unless non-recognition of such gain or loss would significantly alter the relationship between capitalized costs and proved oil and gas reserves. Capitalized costs of oil and gas properties are depleted using the unit-of-production method based upon estimates of proved reserves.For depletion purposes, the volume of petroleum reserves and production is converted into a common unit of measure at the energy equivalent conversion rate of six thousand cubic feet of natural gas to one barrel of crude oil.Investments in unevaluated properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs.If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Under the full cost method of accounting, a ceiling test is performed each quarter.The full cost ceiling test is an impairment test prescribed by SEC regulations.The ceiling test determines a limit on the book value of oil and gas properties.The capitalized costs of proved and unproved oil and gas properties, net of accumulated depreciation, depletion, and amortization, and the related deferred income taxes, may not exceed the estimated future net cash flows from proved oil and gas reserves, less future cash outflows associated with asset retirement obligations that have been accrued, plus the cost of unevaluated properties not being amortized, plus the lower of cost or estimated fair value of unevaluated properties being amortized.Prices are held constant for the productive life of each well.Net cash flows are discounted at 10%.If net capitalized costs exceed this limit, the excess is charged to expense and reflected as additional accumulated depreciation, depletion and amortization.The calculation of future net cash flows assumes continuation of current economic conditions.Once impairment expense is recognized, it cannot be reversed in future periods, even if increasing prices raise the ceiling amount.No provision for impairment was required for either the three or six months ended February 28, 2014 or February 28, 2013. The oil and natural gas prices used to calculate the full cost ceiling limitation are based upon a 12 month rolling average, calculated as the unweighted arithmetic average of the first day of the month price for each month within the 12 month period prior to the end of the reporting period, unless prices are defined by contractual arrangements.Prices are adjusted for basis or location differentials. Oil and Gas Reserves:Oil and gas reserves represent theoretical, estimated quantities of crude oil and natural gas which geological and engineering data estimate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. There are numerous uncertainties inherent in estimating oil and gas reserves and their values, including many factors beyond the Company’s control. Accordingly, reserve estimates are different from the future quantities of oil and gas that are ultimately recovered and the corresponding lifting costs associated with the recovery of these reserves. 7 Table of contents The determination of depletion and amortization expenses, as well as the ceiling test calculation related to the recorded value of the Company’s oil and natural gas properties, is highly dependent on estimates of proved oil and natural gas reserves. Capitalized Interest:The Company capitalizes interest on expenditures made in connection with acquisition of mineral interests and development projects that are not subject to current amortization.Interest is capitalized during the period that activities are in progress to bring the projects to their intended use.See Note 9 for additional information. Capitalized Overhead:A portion of the Company’s overhead expenses are directly attributable to acquisition and development activities.Under the full cost method of accounting, these expenses in the amounts showing in the table below were capitalized in the full cost pool (in thousands): Three Months Ended Six Months Ended February 28, February 28, February 28, February 28, Capitalized Overhead $ Well Costs Payable:The cost of wells in progress are recorded as incurred, generally based upon invoiced amounts or joint interest billings (“JIB”).For those instances in which an invoice or JIB is not received on a timely basis, estimated costs are accrued to oil and gas properties, generally based on the Authorization for Expenditure (“AFE”). Other Property and Equipment:Support equipment (including such items as vehicles, well servicing equipment, and office furniture and equipment) is stated at the lower of cost or market.Depreciation of support equipment is computed using primarily the straight-line method over periods ranging from five to seven years. Asset Retirement Obligations:The Company’s activities are subject to various laws and regulations, including legal and contractual obligations to reclaim, remediate, or otherwise restore properties at the time the asset is permanently removed from service.Calculation of an asset retirement obligation ("ARO") requires estimates about several future events, including the life of the asset, the costs to remove the asset from service, and inflation factors.The ARO is initially estimated based upon discounted cash flows over the life of the asset and is accreted to full value over time using the Company’s credit adjusted risk free interest rate.Estimates are periodically reviewed and adjusted to reflect changes. The present value of a liability for the ARO is initially recorded when it is incurred if a reasonable estimate of fair value can be made.This is typically when a well is completed or an asset is placed in service.When the ARO is initially recorded, the Company capitalizes the cost (asset retirement cost or “ARC”) by increasing the carrying value of the related asset.ARCs related to wells are capitalized to the full cost pool and subject to depletion.Over time, the liability increases for the change in its present value (accretion of ARO), while the net capitalized cost decreases over the useful life of the asset, as depletion expense is recognized.In addition, ARCs are included in the ceiling test calculation for valuing the full cost pool Oil and Gas Sales:The Company derives revenue primarily from the sale of crude oil and natural gas produced on its properties. Revenues from productionon properties in which the Company shares an economic interest with other owners are recognized on the basis of the Company's pro-rata interest.Revenues are reported on a gross basis for the amounts received before taking into account production taxes and lease operating costs, which are reported as separate expenses. Revenue is recorded and receivables are accrued using the sales method, which occurs in the month production is delivered to the purchaser, at which time ownership of the oil is transferred to the purchaser. Payment is generally received between thirty and ninety days after the date of production. Provided that reasonable estimates can be made, revenue and receivables are accrued to recognize delivery of product to the purchaser.Differences between estimates and actual volumes and prices, if any, are adjusted upon final settlement. 8 Table of contents Major Customers and Operating Region:The Company operates exclusively within the United States of America.Except for cash and equivalent investments, all of the Company’s assets are employed in and all of its revenues are derived from the oil and gas industry.The table below presents the percentages of oil and gas revenue resulting from purchases by major customers. Three Months Ended Six Months Ended February 28, February 28, February 28, February 28, Major Customers Company A 32
